TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2016



                                     NO. 03-15-00549-CR


                                 Ronny Gene Smith, Appellant

                                                v.

                                  The State of Texas, Appellee




             APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s order denying DNA testing. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the order.

Therefore, the Court affirms the trial court’s order denying DNA testing. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.